SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 3) * ITEX CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $.01 PER SHARE (Title of Class of Securities) (CUSIP Number) David Polonitza 2550 Nelsonville Road Boston, KY 40107 (502) 460-3141 Copy to: Navin R. Pasem Law Office of Navin R. Pasem, P.L. 10014 N. Dale Mabry Hwy, Suite 101 Tampa, Florida 33618 Phone: (813) 382-8017 (Name, Address and Telephone Number of the Person Authorized to Receive Notices and Communications) April 5 , 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [X]. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) (Continued of following pages) 1. Name of Reporting Person David and Rebecka Polonitza, Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 635,700 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 635,700 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 635,700 12. Check if the Aggregate Amount in Row (
